Title: To James Madison from Thomas Auldjo, 17 January 1808
From: Auldjo, Thomas
To: Madison, James



Sir
Cowes 17 January 1808

I profit by the opportunity of a Ship going direct to Norfolk to inform you, what you will no doubt anticipate in idea, that a Considerable number of American Ships richly loaden from the United States for the ports of Holland & France have arrived here within my Consulate under warning of British Cruizers to be furnished with the Customhouse Certificates prescribed by the order in Council of 11th. Novr.  Two of them have proceeded to Holland, but what reception they have met with I do not know.  One has altered her voyage & gone to London.  The rest lay here waiting for information from the Continent, in the most perplexing uncertainty whether to remain here, proceed to their destination or return home to America.
I have nothing further at present to State & am with much respect Sir your most obd hble Servt.

Thomas Auldjo


Wheat 8/ 6 Pr bushel
weighing 60 lbs

